DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Refrigerator with a selective icemaker/dispenser water distribution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a perforated part” in claim 4, “a receiving part” and “a guide member” in claim 5, “a connecting member” in claim 12 and “a hollow portion” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite the limitation “an icemaker provided at the freezer compartment or at a freezer compartment door” and “a dispenser provided at a refrigerator compartment door”.  It is unclear where exactly, with respect to the freezer compartment or a freezer compartment door, said icemaker is provided.  It is also unclear where exactly, with respect to 
Claims 1, 2 and 19 recite the limitation “open/close.” The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “open or close” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.
Claim limitation “the guide member” in claim 5 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear whether the guide portion 12, as disclosed in the specification, is the claimed guide member.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 11 recites the limitation “the at least one rail” in line 1.  There is insufficient antecedent basis for this limitation in the claim and the claim should read - - at least one rail
 - - .
Claim 16 recites the limitation “wherein the tube guide or the tube passes through the hollow portion” in line 2.  It is unclear whether it is the tube guide or the tube that passes through the hollow portion and the limitation should read - - wherein at least one of the tube guide or the tube passes through the hollow portion - -.
Claim 17 recites the limitation “wherein the tube coupled to the icemaker is provided” in line 2.  There is insufficient antecedent basis for this limitation in the claim and the claim should read - - wherein the tube is coupled to the icemaker and provided - - .
Claims 2-4, 6-15 and 18 depend on claim 1 and claim 20 depends on claim 19, respectively and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0133352 to Park et al. (Park).
In reference to claim 1, Park teaches a refrigerator (1, FIG. 1) having a freezer compartment (11, FIG. 2) and a refrigerator compartment (12, FIG. 2), the refrigerator comprising an icemaker (20, FIG. 2) provided in the vicinity of the freezer compartment (11, FIG. 2); a dispenser (40, FIG. 1) provided in the vicinity of a refrigerator compartment door (31, FIG. 1) that is configured to open/close the refrigerator compartment (12, FIG. 2); a water tank (200, FIG. 10) provided at the refrigerator compartment door (31, FIG. 1), the water tank (200, FIG. 10) having an inlet (208, FIG. 11) for receiving water and an outlet (at 222, FIG. 11) for supplying water to the dispenser (40, FIG. 1); a pump (80, FIG. 9; figure 9 is used to depict portions of the system in FIG. 10 which are unmarked) configured to receive the water from the water tank (200, FIG. 11) and to provide the water to the icemaker (20, FIG. 2); a slide cap (220, FIG. 11-13) movably provided at a top of the water tank (200, FIG. 11); and a passage (250, FIG. 12) to receive the water from the water tank and to guide the water to the pump, wherein 
In reference to claim 9, Park teaches the refrigerator as explained in the rejection of claim 1, and Park additionally teaches wherein the water tank comprises a container (122, FIG. 6) configured to receive the water therein, and a cover (118, FIG. 6) provided at a top of the container (FIG. 6 is used to depict portions of the system in FIG. 10 that are the same but are not marked).
In reference to claim 10, Park teaches the refrigerator as explained in the rejection of claim 9, and Park additionally teaches wherein the cover (118, FIG. 6) is removably coupled to the container (122, FIG. 6).
In reference to claim 11, Park teaches the refrigerator as explained in the rejection of claim 10, and Park additionally teaches wherein the slide cap (220, FIG. 11) and at least one rail (interpreted as the side walls of the recess allowing the movement of 220, FIG. 11) are provided at the cover.
In reference to claim 12, Park teaches the refrigerator as explained in the rejection of claim 1, and Park additionally teaches a pump housing (140, FIG. 9) to receive the pump (80, FIG. 9), and a connecting member (151, FIG. 9) provided between the refrigerator compartment door and the pump housing, and wherein a tube (within 151, FIG. 9) is provided within the connecting member, and a first end of the tube is coupled to an input of the pump at the pump housing (end of 151 connected to the pump 80, FIG. 9).
In reference to claim 13, Park teaches the refrigerator as explained in the rejection of claim 1, and Park additionally teaches wherein a holder (bracket 60, FIG. 9) is provided at the refrigerator compartment door, a connector (interpreted as penetrating hole 63, FIG. 9) is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
In reference to claim 2, Park teaches the refrigerator as explained in the rejection of claim 1, but does not teach a cap configured to selectively open/close the inlet of the water tank.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various water tanks located within a refrigerator comprising caps at the water inlet or water outlet to be obvious in order to provide a simple and quick access to the space within the tank via the inlet.
In reference to claim 3, Park teaches the refrigerator as explained in the rejection of claim 2, and Park additionally teaches that the slide cap (220, FIG. 11-13) comprises an intake pipe (223, FIG. 12) that extends into the water tank (200, FIG. 12); and a discharge pipe (222, FIG. 12) having a first end (end of 222 connected to 223, FIG. 12) to couple to the intake pipe and a second end (end connected to 151, FIG. 9) to selectively couple to the first end of the passage (end of passage 151 connected to the water tank via 222).
In reference to claim 4, Park teaches the refrigerator as explained in the rejection of claim 3, and Park additionally teaches wherein the water tank (200, FIG. 11-13) includes a perforated part (recess into which the slide cap 220 moves back and forth, FIG. 12-13) at the top of the water tank (200, FIG. 12) to enable the intake pipe to communicate with the water tank, and wherein at least one recess is provided at a prescribed position of the perforated part (FIG. 10-13).
In reference to claim 18, Park teaches the refrigerator as explained in the rejection of claim 12, but Park does not teach wherein the pump housing is provided under the water tank .
Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of U.S. Patent Application Publication 2009/0151375 to Tarr et al. (Tarr).
In reference to claim 14, Park teaches the refrigerator as explained in the rejection of claim 13, but does not teach a supporter is provided at the refrigerator compartment door and a tube guide is coupled to the supporter.  Tarr teaches a temperature controlled compartment and method for a refrigerator (FIG. 1-8) comprising a supporter (137, FIG. 4) is provided at the refrigerator compartment door (134, FIG. 4) and a tube guide (space allowing 224, FIG. 4; par 0027) is coupled to the supporter (137, FIG. 4) in order to allow the placement of the water supply tubes within the door hinges and enable access for maintenance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Park, to include a supporter is provided at the refrigerator compartment door and a tube guide is coupled to the supporter, as taught by Tarr, in order to allow the placement of the water supply tubes within the door hinges and enable access for maintenance.
In reference to claim 15, Park and Tarr teach the refrigerator as explained in the rejection of claim 13, but Park does not teach wherein the tube guide is coupled between the pump housing and a hinge shaft of the refrigerator compartment door, wherein a tube is provided within the tube guide to communicate with an output of the pump in the pump housing, and wherein the tube guide is provided between an outer door and an inner door of the refrigerator 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Park and Tarr, to have the tube guide coupled between the pump housing and a hinge shaft of the refrigerator compartment door, wherein a tube is provided within the tube guide to communicate with an output of the pump in the pump housing, and wherein the tube guide is provided between an outer door and an inner door of the refrigerator compartment door, as taught by Tarr, in order to allow the placement of the water supply tubes within the door hinges and enable access for maintenance.
In reference to claim 16, Park and Tarr teach the refrigerator as explained in the rejection of claim 15, but Park does not teach wherein the hinge shaft includes a hollow shaft having a hollow portion, and wherein the tube guide passes through the hollow portion of the hollow shaft.  Tarr teaches a temperature controlled compartment and method for a refrigerator (FIG. 1-8) wherein the hinge shaft (136, FIG. 2) includes a hollow shaft having a hollow portion (inherent), and wherein the tube guide (space allowing 224, FIG. 4; par 0027) passes through the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Park and Tarr, to have the hinge shaft include a hollow shaft having a hollow portion, and wherein the tube guide passes through the hollow portion of the hollow shaft, as taught by Tarr, in order to allow the placement of the water supply tubes within the door hinges and enable access for maintenance.
Claims 19 and 20 comprise the limitations as claimed in claims 1 and 15, thus said claims are rejected in the similar manner, as explained in detail above.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitation regarding the placement of the tube guide is novel and nonobvious.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2008/0168791 to Nebbia et al. teaches a refrigerating apparatus with a liquid supply system.
U.S. Patent 2,781,153 to Roberts teaches a liquid cooler for refrigerating apparatus.
U.S. Patent Application Publication 2016/0363246 to Crompton teaches a water line guide assembly for inserting a fluid line into a fluid line valve for an appliance.


U.S. Patent 9,557,097 to MCMahan et al. teaches a refrigerator with automatic liquid dispenser.
U.S. Patent Application Publication 2008/0156015 to Meyerholtz et al. teaches a water reservoir pressure vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/13/2021